Case: 12-16165   Date Filed: 08/14/2013   Page: 1 of 3


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16165
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:12-cr-20469-MGC-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CELSO LOPEZ-CARRANZA,
a.k.a. Gerardo Carranza,
a.k.a. Gerrardo Gomez,
a.k.a. Cesar Lopez,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 14, 2013)

Before CARNES, Chief Judge, BARKETT and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-16165      Date Filed: 08/14/2013   Page: 2 of 3


      Celso Lopez-Carranza appeals his 70-month sentence imposed after

pleading guilty to illegal re-entry into the United States after deportation

subsequent to an aggravated felony conviction, in violation of 8 U.S.C. § 1326(a)

and (b)(2). On appeal, Lopez-Carranza argues that his sentence was unreasonable

because the district court considered his need for substance abuse treatment when

it imposed his sentence.

      Under the doctrine of invited error, this court will not review an error that is

invited or induced by a party. United States v. Silvestri, 409 F.3d 1311, 1327 (11th

Cir. 2005). “Where invited error exists, it precludes a court from invoking the

plain error rule and reversing.” Id.

      Here, Lopez-Carranza invited any purported error at sentencing. The record

demonstrates that he specifically requested the 70-month low-end guideline

sentence which he received, and that he did not object to the sentence when given

an opportunity to do so at the sentencing hearing. Hence, because Lopez-Carranza

received the sentence he requested, we conclude that he is now precluded from

challenging the reasonableness of that sentence. See United States v. Love, 449

F.3d 1154, 1157 (11th Cir. 2006) (holding that invited-error doctrine precludes

defendant from challenging sentence of supervised release where defendant




                                           2
                Case: 12-16165        Date Filed: 08/14/2013       Page: 3 of 3


requested sentence of supervised release). Accordingly, we affirm Lopez-

Carranza’s sentence. 1

       AFFIRMED.




       1
                Even if Lopez-Carranza had not invited the sentencing error, we conclude that his
sentence was reasonable in light of the record and the § 3553(a) factors. Although the district
court discussed recuperation as a collateral benefit of incarceration for Lopez-Carranza, the court
did so after finding that “the 3553 factors are reflected in the guideline range sentence.” Because
we conclude that the district court did not impose the sentence to promote rehabilitation, we hold
that there was no clear error.
                                                3